DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5, drawn to a method for forming tea using a tea material, the method comprising providing a vessel defining an internal space capable of receiving a liquid to be heated, inserting a tea packet/container into the vessel, the tea packet/container capable of containing the tea material to allow the liquid to interact with the tea material, injecting steam into the vessel via a double walled steam nozzle to heat the liquid while maintaining an exterior surface of the .

Group II, claim(s) 6-9, drawn to a method for forming a beverage comprising a tea material contained within a tea packet/cartridge, the method comprising providing a beverage forming machine comprising a tea packet/cartridge chamber comprising an input port to receive the tea packet/cartridge and an output port to eject the tea material, a vessel juxtaposed to the output port, the vessel capable of holding a liquid and receiving the ejected tea material, and a double walled steam nozzle capable of injecting steam into the vessel to heat the liquid while maintaining an exterior surface of the steam nozzle below the temperature of the steam, associating the beverage cartridge with the tea packet/cartridge chamber, ejecting the portion of the beverage cartridge containing the tea material via the output port into the vessel, and heating the liquid with the steam injected into the vessel via the double walled steam nozzle, wherein the tea material stews with the liquid to infuse the liquid with the tea material to form the beverage.

Group III, claim(s) 10-19, drawn to an apparatus for forming a beverage in a vessel holding a liquid using a tea material contained within a portion of a beverage cartridge, the apparatus comprising a cartridge chamber arranged to receive the beverage cartridge and to deposit the portion of the beverage cartridge containing the tea material into the vessel, a reservoir capable of .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus for forming a beverage in a vessel holding a liquid using a tea material contained within a portion of a beverage cartridge, the apparatus comprising a cartridge chamber arranged to receive the beverage cartridge and to deposit the portion of the beverage cartridge containing the tea material into the vessel, and a double walled steam nozzle supported by the frame in fluid communication with the boiler, the double walled steam nozzle capable of injected the steam into the vessel to heat the liquid while maintaining an exterior surface of the steam nozzle below the temperature of the steam and causing the deposited tea material to infuse the liquid and form the beverage within the vessel, this technical feature is not a special technical feature as it does not make a contribution over the Han et al. US 2016/0022087 (cited on Information Disclosure Statement filed August 20, 2020).  Han et al. discloses an apparatus (apparatus 100) for forming a beverage in a vessel holding a liquid using a tea material contained within a portion of a beverage cartridge (container) (‘087, Paragraph [0181]).  The apparatus comprises a cartridge chamber (infusion chamber 110) capable of receiving the beverage cartridge (container) and to deposit the portion of the beverage cartridge containing the tea material into the vessel, and a double walled steam nozzle (valves 125) capable of injecting the steam into the vessel to heat the liquid while maintaining an exterior surface of the steam nozzle (valves 125) below the temperature of the steam and causing the deposited tea material to infuse the liquid and form the beverage within the vessel (‘087, FIG. 1) (‘087, Paragraph [0073]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792